                                                                                                       E-FILED
                                                                         Monday, 27 April, 2020 10:36:04 AM
                                                                              Clerk, U.S. District Court, ILCD

                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 27, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing to the
following attorneys:

Jason S. Bartell
Bartell Powell LLP
10 E. Main Street
Champaign, IL 61820
jbartell@bartellpowell.com

Michael A. Powell
Bartell Powell LLP
10 E. Main Street
Champaign, IL 61820
mpowell@bartellpowell.com




                                                       /S/ A. Christopher Cox__________
